UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 96-11181
                        Summary Calendar


                      CSORBA V. VARO, INC.,

                                              Plaintiff-Appellant,


                               VERSUS


                           VARO, INC.,

                                              Defendant-Appellee.




          Appeal from the United States District Court
               For the Northern District of Texas
                        (3:94-CV-1250-T)
                         April 18, 1997


Before WISDOM, JOLLY, and BENAVIDES, Circuit Judges.
PER CURIAM:*

     Illes P. Csorba appeals the district court’s order granting

the defendant Varo’s motion for summary judgment. We have reviewed

the record and the briefs of the parties and find that there is no

genuine issue as to any material fact and that Varo is entitled to

judgment as a matter of law.   Accordingly, the district court is


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
AFFIRMED.